El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
*323Manuel Santini fué acusado ante la corte municipal de poseer en su casa, bebidas embriagantes.
Después de presentarse la, prueba de carg’o, el acusado levantó tres cuestiones:
Primera: Que la evidencia obtenida como resultado de una orden de allanamiento espedida bajo la ley de aduanas no puede admitirse como base para un caso, de acuerdo con la Ley Nacional de Probibición.
Segunda: Que siendo nula dicha orden por el defecto señalado, debe devolverse la bebida ocupada al acusado; y
Tercera: Que los hechos alegados en la denuncia no cons-tituyen delito público porque la mera posesión de licores embriagantes no está prohibida.
El juez municipal declaró con lugar la excepción peren-toria presentada como tercera causa de defensa,, ordenó el archivo del procedimiento y absolvió al acusado. Habiendo decidido el caso en esta forma, la corte resolvió que era innecesario decidir la cuestión relativa a la validez del allanamiento, pero expresó la opinión de que aunque el licor hubiese sido ilegalmente ocupado y fuese, por tanto, inad-misible como prueba, no debía ser devuelto al acusado. Se citó el caso de El Pueblo v. Guzmán, 34 D.P.R. 117, en apoyo de este obiter o resolución, en caso de que pueda considerarse como una resolución sobre la segunda cuestión levantada por el acusado.
El allanamiento en cuestión fue expedido por un comi-sionado de los Estados Unidos para el distrito de Puerto Pico, quien utilizó el formulario impreso usado por el ser-vicio de aduanas de los Estados Unidos. Pué expedido basado en la declaración jurada de un inspector de aduanas de los Estados Unidos, radicada ante dicho comisionado, después de haber éste examinado bajo juramento al inspector. El inspector manifestó bajo juramento que tenía motivo para sospechar y creía que ciertos licores extranjeros, importados ilegalmente en Puerto Rico, sobre los cuales no se habían *324pagado los derechos, o que habían sido introducidos en los Estados Unidos contrario a la, ley, se hallaban en la resi-dencia de Manuel Santini.
El dilig’enci'ajniento hecho por el inspector de aduanas en el mandamiento contiene un inventario de los licores ocu-pados, que incluye las siguientes partidas:
6 botellas de brandy Hennessy.
6 botellas de vino Moscatel.
2 botellas de vino Moscatel.
5 botellas de ginebra Gordon, conteniendo una de ellas como la tercera parte.
1 botella de ginebra Old Form.' '
1 botella conteniendo como la mitad de brandy.
21 botellas.
Santini acudió a la Corte de Distrito en solicitud de un auto de mandamus para obligar al juez municipal a que le entregara los licores. Se expidió un auto condicional y des-pués de celebrada la vista, en la que el peticionario presentó su prueba, el auto fué- anulado de conformidad con el caso de El Pueblo v. Guzmán, supra, y por el fundamento adicional de que la devolución de los licores no era un acto ministerial de parte del juez, sino que era más bien cuestión de discreción para ser ejercida, por él al presentarle el peticionario prueba ■ de que tenía derecho a poseer los licores.
Santini apeló y alega que la corte de distrito cometió error al interpretar la doctrina ■ enunciada en el caso de Guzmán. El letrado del apelante rehúsa expresamente dis-cutir el segundo fundamento de la decisión apelada, basándose en la teoría de que la cuestión envuelta es meramente técnica y debe ser pasada por alto en beneficio de la, justicia subs-tancial. No podemos estar de acuerdo con este punto de vista.
En los autos que tenemos ante nuestra consideración no *325hay indicación, alguna de que Santini solicitara la devolución de los licores antes del juicio, se opusiera a la presentación de ellos como prueba o atacara la leg'alidad de la ocupación en ningún momento o en forma alguna, ante la corte municipal, a no ser en la forma que antes se ha dicho. Nada hay que demuestre bajo qué teoría se atacó la legalidad de la confiscación de los licores, de haber sido atacada, por la sugestión de que prueba obtenida por virtud de una orden de allanamiento expedida de conformidad con las leyes de aduanas es inadmisible para que sirva de base a una causa instituida bajo la Ley Volstead.
No es necesario que decidamos por ahora si el recurso de mandamus procede o no para obligar a resolver la cuestión de la legalidad de la confiscación, 'en ausencia de una apela-ción de la supuesta negativa de devolver los licores, y en ausencia de cualquier petición formal para que se hiciera tal devolución. Ciertamente bajo tales circunstancias la corte inferior estuvo muy en lo cierto al declarar sin lugar la petición y al anular el - auto condicional, en vista de que cualquier error por parte del juez municipal al resolver que como cuestión de ley incumbía al peticionario establecer su derecho a poseer los licores, aunque su ocupación fuese ilegal, no puede ser revisado ni corregido mediante el recurso de mandamus.
Un auto de mandamus contra el juez municipal en el presente (¡aso exigiría no solaménte que se revocara su reso-lución sobre una cuestión de derecho, sino también la deter-minación en primer lugar de la otra cuestión de derecho no resuelta por é] ni presentada en debida forma por el peti-cionario loara su resolución. No conocemos ninguna auto-ridad o principio de ley que pudiera justificar tal uso del recurso de mandamus.

La sentencia apelada debe ser confirmada.